Citation Nr: 0011558	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder as secondary to a left knee disorder.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1973 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
service connection for a back condition, right knee 
condition, left knee condition, and asthma.

Although there is a rating action by the RO dated in 
September 1982 denying service connection for an injury to 
his left knee and asthma, it questionable whether actual 
notice of the denial action was sent to the veteran.  The 
mailing of notice to him is not documented in the record.  
Therefore, the issues are as stated on the title page of this 
decision.  

In November 1999, the veteran appeared at a personal hearing 
at the RO before the undersigned member of the Board.


FINDING OF FACT

The claim for service connection for a left knee disorder is 
plausible.


CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a).  If he has not, his claim must fail, and VA is not 
obligated to assist the veteran in his development.  
38 U.S.C.A. § 5107(a); Grottveitt v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In the instant case, the Board finds that veteran's claim for 
service connection for a left knee condition to be "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  In 
this regard, the veteran claims that he suffers from a left 
knee injury incurred in service during basic training in 
1973.  A VA medical examination dated December 1981 diagnosed 
status post injury left knee.  When the veteran was examined 
by the VA in August 1982, he reported that he had injured his 
left knee jumping into a foxhole during basic training and 
had swelling of the knee for about one month.  The veteran 
complained of pain in the knee with excessive use.  On 
examination, there was increased medial to lateral motion in 
the left knee.  There was some decreased strength of the left 
leg compared with the right leg in flexion and extention.  X 
ray studies of the left knee revealed minimal degenerative 
changes with decalcification of the bone probably secondary 
to disuse.  The diagnoses were history of injury to the left 
knee, probable ligament and old cartilage injury of the left 
knee to account for instability of the left knee noted by 
history and examination, and slight atrophy of the left 
quadriceps muscle.  


ORDER

The Board having determined that the claim for service 
connection for a left knee condition is well grounded, the 
appeal is granted to this extent.


REMAND

The Board notes that although two VA requests in 1981 and 
1996 were made to the National Personnel Records Center 
(NPRC), they had no available service medical records for the 
veteran's active duty service, with the exception of the 
January 1973 enlistment examination.  U.S. Naval Reserve and 
Army National Guard examinations dated June and September 
1976, May 1982, January 1980, and May 1983 were located.  
These examinations reveal no evidence of complaints or 
diagnoses of any condition on appeal.

The veteran also contends that he injured his back and was 
treated while on active duty in 1975; developed asthma while 
on active duty and was treated from 1973 to 1974; developed a 
right knee disorder as a result of walking on the right knee 
to take pressure off the left knee.  As noted above, active 
duty medical records could not be located; however, the 
veteran specifically indicated in September 1982 that he was 
treated for the following conditions at the locations and 
dates indicated:

Asthma: November 1973 and 1974, Ft. Benning, GA, pneumonia, 
confined to barracks and sick call at dispensary; April 1974, 
Ft. Campbell, KY, 86th CBSH, sick call.

Low back pain: 1974 to 1976, Ft. Campbell, KY, hospital.

Left knee injury: 1973, Ft. Jackson, SC, sick call; September 
1973, Ft. Benning, GA, hospital; April 1974, Ft. Riley, KS, 
dispensary; June 1974 to April 1976, Ft. Campbell, KY, 
dispensary.

The Board is concerned about the absence of service medical 
records in this case.  A heightened duty is imposed upon the 
VA in such circumstances.  See Hayre v. West, 188 F.3d. 1327 
(Fed Cir. 1999)  A claim may not always be turned aside on 
the basis of no medical record during service.  Therefore, an 
additional effort should be made by the RO to search out any 
possible lead as to the whereabouts of any service medical 
records.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the following 
facilities in an attempt to obtain the 
veteran's service medical records of 
treatment as asserted by the veteran in 
his statement dated in September 1982, 
namely, the medical facilities at Ft. 
Benning, Ga., Ft. Campbell, KY, Ft. 
Jackson, SC, and Ft. Riley, KS.  The 
absence of any records at those medical 
facilities should be documented in the 
record.  

2.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for his left knee condition 
after 1982  After obtaining any necessary 
authorization, the RO should then request 
and associate with the claims file any 
records of treatment of the veteran.

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
any current impairment of his left knee 
and right knee.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination, and all indicated special 
tests (including x-rays if deemed 
medically advisable) should be 
accomplished.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that any disability of 
the right knee is causally related to any 
impairment of the left knee.  

4.  The veteran is to be examined to 
determine the nature and severity of 
asthma that may be present.  A detailed 
history should be taken and an opinion 
offered as to whether it is at least as 
likely as not that any current condition 
is related to service or symptoms treated 
in 1978, shortly after discharge from 
service.

5.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain clarifying medical 
information as well as outstanding service medical records.  
By this REMAND, the Board intimates no opinion, favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




